                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Cynthia Fisher,                         )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )         1:18-cv-00193-MOC-WCM
                                         )
                   vs.                   )
                                         )
 Frontline National,                     )
                                         )
               Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2019 Order.

                                                March 5, 2019
